Exhibit iPASS SENDS OPEN LETTER TO SHAREHOLDERS CEO Outlines Key Objectives for Company REDWOOD SHORES, Calif. — March 3, 2009 — iPass Inc. (NASDAQ: IPAS), a global provider of services that unify the management of enterprise mobility, today mailed a letter to its shareholders that discusses the company’s business environment, its growth strategies and initiatives. “As promised in my first earnings call, and in a spirit of transparency and open dialogue, I have delivered an open letter to our investors,” said Evan Kaplan, President and Chief Executive Officer of iPass. “This communication discusses the strategic process we recently completed, my view of the business as it stands today, and the key objectives we will execute against to increase our value to both customers and shareholders.We begin this next phase of our business evolution with a strong brand, an enviable base of enterprise customers and a history of industry leadership.” This letter can be viewed online at www.ipass.com/ceoletter0309. About iPass Inc. iPass helps enterprises unify the management of remote and mobile connectivity and devices. With iPass software and services, customers can create easy-to-use broadband solutions for their mobile workers, home offices and branch and retail locations, complete with device management, security validation and unified billing. iPass offerings are powered by its leading global virtual network, on-demand management platform, and award-winning client software. The iPass global virtual network unifies hundreds of wireless, broadband and dial-up providers in over 160 countries.Hundreds of Global 2000 companies rely on iPass services, including General Motors, Nokia, and Reuters. Founded in 1996, iPass is headquartered in Redwood Shores, Calif., with offices throughout North America, Europe and Asia. For more information, visit www.ipass.com. NOTE: iPass(R) is a registered trademark of iPass Inc. CONTACT: Investor Relations ir@iPass.com 650-232-4113 To iPass Investors: On our recent earnings call, I indicated that I would deliver an open letter to shareholders highlighting what I have learned in my first 100 days on the job and outlining our go-forward strategy for growing our business and increasing shareholder value. Let me start by saying that I have looked closely at our business. I have spoken at length with key company stakeholders, including customers, partners, employees and investors. And I have analyzed a tremendous amount of data. I have also collaborated with a very smart team of people from inside and outside the company to develop a set of convictions about the value and future of this business, which I will share in this letter. My desire is to give you our view of the business as it stands today and the challenging, but achievable, work that needs to be done to increase our value to both customers and shareholders.
